ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77Q1(e) New or Amended Advisory/Subadvisory Contracts Exhibit A: Amendment to Amended and Restated Advisory Agreement dated March 25, 2011 Exhibit B: Amendment to Subadvisory Agreement dated January 1, 2011 between John Hancock Investment Management Services, LLC and John Hancock Asset Management a division of Manulife Asset Management (US) LLC Exhibit C: Amendment to Subadvisory Agreement dated March 25, 2011 between John Hancock Investment Management, LLC and John Hancock Asset Management a division of Manulife Asset Management (US) LLC Exhibit A JOHN HANCOCK FUNDS II AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT AMENDMENT (the “Amendment”) made this 25th day of March, 2011, to the Amended and Restated Advisory Agreement dated September 26, 2008, between John Hancock Funds II, a Massachusetts business trust (the “Trust”) and John Hancock Investment Management Services, LLC, a Delaware limited liability company (“JHIMS” or the “Adviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A is amended to reduce the advisory fee for Mutual Shares Fund and add the advisory fee for the following Funds: a.
